Mario Saldivar, et




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 9, 2015

                                       No. 04-15-00132-CV

                          Armando HERNANDEZ, Nancy Hernandez,
                                      Appellants

                                                 v.

                                     Mario SALDIVAR, et al,
                                            Appellee

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-17077
                     Honorable Barbara Hanson Nellermoe, Judge Presiding

                                          ORDER
        On April 2, 2015, this court notified the court reporter that the reporter=s record was late.
The court reporter responded to our notice by stating that the reporter=s record was not filed
because appellant failed to provide proper notice to the reporter of the appeal and failed to pay or
make arrangements to pay the reporter=s fee for preparing the record. The court reporter also
states appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide proof to this court within ten (10) days
of the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter=s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty (30) days from the date of this order, and the court will only consider those issues or points
raised in appellant=s brief that do not require a reporter=s record for a decision. See TEX. R. APP.
P. 37.3(c).


                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court